                                       Case 3:20-cv-01461-JD Document 28 Filed 01/04/21 Page 1 of 3




                              1 C. Brandon Wisoff (State Bar No. 121930)
                                bwisoff@fbm.com
                              2 William Brookes Degen (State Bar No. 328792)
                                bdegen@fbm.com
                              3 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              4 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              5 Facsimile: (415) 954-4480

                              6 Attorneys for Defendant
                                OWMN, LTD. D/B/A ONEAUDIENCE
                              7

                              8                                UNITED STATES DISTRICT COURT

                              9                              NORTHERN DISTRICT OF CALIFORNIA

                           10                                      SAN FRANCISCO DIVISION

                           11

                           12 FACEBOOK, INC.,                                        Case No. 3:20-cv-01461-JD

                           13                   Plaintiff,                           JOINT STIPULATION TO CONTINUE
                                                                                     TIME TO RESPOND TO THE
                           14             vs.                                        COMPLAINT
                           15 ONEAUDIENCE LLC,                                       The Hon. James Donato

                           16                   Defendant.                           Complaint Filed:      February 27, 2020
                                                                                     Trial Date:           N/A
                           17

                           18            Pursuant to Rule 6-1(a) of the Local Rules for the United States District Court for the
                           19 Northern District of California, Defendant OWMN, LTD. d/b/a oneAudience (“Defendant”) and

                           20 Plaintiff Facebook, Inc. (“Plaintiff”), by and through their respective counsel, hereby agree and

                           21 stipulate as follows:

                           22            WHEREAS, Plaintiff filed its Complaint on February 27, 2020;
                           23            WHEREAS, Defendant’s deadline to file a responsive pleading, following prior joint
                           24 stipulations to extend the deadline, is January 15, 2021;

                           25            WHEREAS, the parties believe that good cause exists to extend by approximately 45 days
                           26 the time for Defendant to respond to Plaintiff’s Complaint;

                           27            WHEREAS, the parties previously extended the deadline to respond to the Complaint by
                           28 filing joint stipulations on April 15, 2020, May 26, 2020, July 23, 2020, September 18, 2020, and
   Farella Braun + Martel LLP
                           th
                                   JOINT STIPULATION TO CONTINUE TIME TO                                                  38587\13857144.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   RESPOND TO THE COMPLAINT - Case No. 3:20-
                                   cv-01461-JD
                                       Case 3:20-cv-01461-JD Document 28 Filed 01/04/21 Page 2 of 3




                              1 November 5, 2020;

                              2          WHEREAS, the requested extension will not alter the date of any event or any deadline

                              3 already fixed by Court order;

                              4          NOW, THEREFORE, the parties hereby stipulate and agree that Defendant’s deadline for

                              5 responding to Plaintiff’s Complaint is extended to and including March 1, 2021.

                              6

                              7 Dated: January 4, 2021                    FARELLA BRAUN + MARTEL LLP

                              8
                                                                          By:          /s/ C. Brandon Wisoff
                              9
                                                                                C. Brandon Wisoff
                           10
                                                                          Attorneys for Defendant
                           11                                             OWMN, LTD. D/B/A ONEAUDIENCE
                           12
                                   Dated: January 4, 2021                 HUNTON ANDREWS KURTH LLP
                           13

                           14
                                                                          By:          /s/ Jason J. Kim
                           15                                                   Jason J. Kim
                           16                                             Attorneys for Plaintiff
                           17                                             FACEBOOK, INC.

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                   JOINT STIPULATION TO CONTINUE TIME TO                                              38587\13857144.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                  2
 San Francisco, California 94104
         (415) 954-4400
                                   RESPOND TO THE COMPLAINT - Case No. 3:20-
                                   cv-01461-JD
                                       Case 3:20-cv-01461-JD Document 28 Filed 01/04/21 Page 3 of 3




                              1                                  SIGNATURE CERTIFICATION
                              2          I, C. Brandon Wisoff, am the CM/ECF user whose ID and password are being used to file

                              3 this Joint Stipulation to Continue Time to Respond to the Complaint. I hereby certify that

                              4 authorization for the filing of this document has been obtained from each of the other signatories

                              5 shown above and that all signatories concur in the filing’s content.

                              6
                                   Dated: January 4, 2021                  FARELLA BRAUN + MARTEL LLP
                              7

                              8                                            By:          /s/ C. Brandon Wisoff
                              9                                                  C. Brandon Wisoff

                           10                                              Attorneys for Defendant
                                                                           OWMN, LTD. D/B/A ONEAUDIENCE
                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                   JOINT STIPULATION TO CONTINUE TIME TO                                                38587\13857144.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                    3
 San Francisco, California 94104
         (415) 954-4400
                                   RESPOND TO THE COMPLAINT - Case No. 3:20-
                                   cv-01461-JD
